DETAILED ACTION
This office action is in response to communication filed on May 9, 2022.

Claim Status
The status of the claims is as follows:
Claims 1, 8 and 16 have been original or previously presented.
Claim 9 remains cancelled.
Claims 1-8 and 10-20 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 7-9), filed on 05/09/2022, with respect to the rejection of claims 1-8 and 10-20 under 35 U.S.C. 103 have been fully considered but are moot not persuasive. 

Applicant argues (p. 7-8) that the combination of references does not teach, show or suggest the RTWM configured to measure a propagation delay of the cable caused by the cable as signal propagates through the cable back to the RTWM prior to connecting the signal generator to the DUT. The office action instead relies upon Eidson to teach this point. Eidson teaches a system in which line 220 resides between device 250 and device 251. The system registers a time stamp when device 250 puts a signal on the line 220 and a second time stamp when the signal is received by the device 251. While not relevant here, this may be repeated between devices 251 and 252. The controller 240 can then determine the propagation delay on line 220 by using the time stamps [Eidson, paragraph 0028-0031]. However, this does not teach measuring “a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the signal generator to the DUT ...” as claimed in claims 1, 8, and 16. The signal in Eidson does not propagate back to the RTWM. The signal in Eidson goes from device 250 to device 251 and the time stamps of the transmission from device 250 and reception at device 251 are used to determine the delay. This does not show, teach or suggest Applicant’s invention as claimed.
This argument is not persuasive.
First, the examiner submits that according to the original disclosure: “In the example, the cable propagation delay may be identified. Before the generator’s output is connected to a DUT, e.g., through a 50 Ohm BNC to BNC cable, it may be looped back to trigger input first. The generator may then generate a pulse and wait until the pulse reaches the trigger input port and get the generator triggered. By measuring the time in between, the cable propagation delay can be measured” (see specification at [0083], see also [0081] regarding other ways to obtain the cable’s propagation delay, and [0078] regarding the RTWM including a signal generator). In other words, by measuring the time the signal takes to travel from one point (e.g., generator) to another point (e.g., trigger input port and get the generator triggered), the cable propagation delay can be measured.
Moreover, the prior art of record:
Horikami (US 10473719 B2) discloses about delays corresponding to the time the signals take to propagate between two points in a signal line (e.g., delays representing the time the signals take to move from one point to another point, which includes the time the signals take to propagate back, see col. 8, lines 4-16), with these delays being used to determine the incident waveform A(t) and the reflected waveform B(t) (see col. 10, line 63-col. 11, line 4).
Eidson (US 20070183459 A1) describes signal monitoring devices (analogous to RTWM) used to measure the propagation delay of a signal line (e.g., cable, see [0001]) by measuring the time it takes for the signal to travel from one point to another (see [0031]), which is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system (see [0032]). Eidson also discloses about the signal monitoring device including BNC connections (see [0012]), and the signal monitoring device including a time-signal generator (see [0025]). 
Kamangir (Screen captures from YouTube video clip entitled “Measuring signal propagation delay in coaxial cables,” 1 pages, uploaded on January 7, 2014 by user “Arash Kamangir”. Retrieved from Internet: < https://www.youtube.com/watch?v=q02NMlkmNmw >) teaches about measuring propagation delays in coaxial cables.
Obara (US 4814689 A) explains conventional methods to measure cable delay times, one method including connecting the cable to a pulse generator and keeping the other end open (analogous to prior to connecting the signal generator to the DUT), connecting probes to the pulse generator in order to read a time difference between the transmitted waveform and the waveform reflected by the cable end (see col. 1, lines 23-39).
Ohtaki (US 5633709 A) teaches about using a test signal generating circuit for generating a test signal and measuring the propagation delay time in an open transmission line (analogous to prior to connecting the signal generator to the DUT, see col. 2, lines 24-50).
Onodera (US 7005862 B2) describes measuring a propagation delay time of a cable using a conventional measuring apparatus by having one end of the cable open (analogous to prior to connecting the signal generator to the DUT), transmitting a signal and measuring the time between amplitude changes (see Figs. 20-21; col. 1, lines 33-47).

Furthermore, the examiner indicates that “Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be “so great as to render the [claim] nonobvious to one reasonably skilled in the art.” Id. In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap” (MPEP 2141, section III).
In light of this, the examiner submits that the prior art of record teaches and/or suggests the argued features based on the teachings of the references and the knowledge available to one of ordinary skill in the art.

Applicant also argues (p. 8) that the combination of references is invalid. Horikami does not use the measured propagation delay, it uses a time delay calculated based upon distance. The system of Horikami would have to be altered to include a signal generator such as Begg. Simply adding the signal generator would not be enough. The signal generator would then have to be configured to both send and receive the signal and determine the propagation delay. Further, the basic assumptions used in Horikami, such as the calculations from column 8, line 4, through column 9, line 67, would change. Applicant submits that the propagation delay would not work in the calculations in Horikami to achieve the desired result.
This argument is not persuasive.
Regarding Horikami not using the measured propagation delay, but using a time delay calculated based upon distance, the examiner first submits that the claim language recites “measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the signal generator to the DUT”.
In addition, the examiner submits that although Horikami does not explicitly measure the delays, the reference teaches the use of delays corresponding to the time the signals take to propagate between two points in a signal line (e.g., delays representing the time the signals take to move from one point to another point in a signal line, which includes the time the signals take to propagate back, see col. 8, lines 4-16) being used to determine the incident waveform A(t) and the reflected waveform B(t) (see col. 10, line 63-col. 11, line 4). Also, Eidson (US 20070183459 A1) discusses about signal monitoring devices (analogous to RTWM) used to measure the propagation delay of a signal line (e.g., cable, see [0001]) by measuring the time it takes for the signal to travel from one point to another (see [0031]), which is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system (see [0032]). 
Based on this, the examiner submits that under the broadest reasonable interpretation and in light of the specification (see [0081] and [0083]), the delays referenced in the prior art are caused by the cable. 
Regarding the argument about the signal generator, the examiner submits that Begg and Eidson disclose the use of a signal generator when testing equipment (see Begg at col. 3, lines 17-19; see Eidson at [0025] and [0032]).
Furthermore, in response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 
Applicant further argues (p. 9) that Kamangir may teach the determination of the propagation delay of the cable, but the propagation delay of the cable is not usable in Horikami, as discussed above. Horikami’s determination of the signals in the process disclose therein does not use the measured propagation delay, it uses a time delay calculated based upon distance. Applicant submits that the propagation delay would not work in the calculations in Horikami to achieve the desired result. Therefore, none of the references individually, and therefore in combination, do not show, teach, or suggest the invention as claimed in claims 6 and 11.
This argument is not persuasive.
First, the examiner submits that as indicated above, Horikami uses delays corresponding to the time the signals take to propagate between two points in a signal line to determine the incident waveform A(t) and the reflected waveform B(t); Eidson describes signal monitoring devices (analogous to RTWM) used to measure the propagation delay of a signal line by measuring the time it takes for the signal to travel from one point to another, which is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system; and Kamangir teaches about measuring propagation delays in coaxial cables (see also additional prior art previously cited during prosecution regarding measuring propagation delays on cables). In other words, the delays referenced by the prior art of record are caused by the cable used to transmit the signal.
Moreover, regarding the argument about Horikami not using measured propagation delay but a time delay calculated upon distance, the examiner submits that, as indicated above and under the broadest reasonable interpretation, the delays described in the prior art are caused by the cable. Furthermore, applicant’s own disclosure describes “Implementations for obtaining the cable’s 1406 propagation delay may include any of the following: 1) obtaining it directly from the datasheet of the cable 1406, if provided by the vendor (e.g., it can be typed into a dialog box on the AFG user interface (UI )); 2) measuring it with additional equipment, such as an oscilloscope or TDR; or 3) using an AFG cable measurement function to obtain the cable’s electrical length, e.g., using a single step” (see specification at [0081]). 

Specification
The disclosure is objected to because of the following informalities: 
[0069]: Language “For ease of discussion and illustration, only the detecting circuit 1200, output 428, BNC cable 430, and DUT 432 are shown in FIG. 12. However, as understood by one skilled in the art, the detecting circuit 1200 may replace the directional coupler 418 in the waveform monitor 404, in this embodiment” should read “For ease of discussion and illustration, only the detecting circuit 
[0073]: Language “Similar to FIG. 12, for ease of discussion and illustration, only the detecting circuit .
Appropriate correction is required.

Examiner’s Note
Claims 1-8 and 10-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the signal generator as received by the DUT), while applying the judicial exception with, or by use of, a particular machine (e.g., a test and measurement instrument configuration), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, claim 8 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the signal generator as received by the DUT), while applying the judicial exception with, or by use of, a particular machine (e.g., a test and measurement instrument configuration), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Likewise, claim 16 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (i.e., determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents a waveform generated by the signal generator as received by the DUT), while applying the judicial exception with, or by use of, a particular machine (e.g., a test and measurement instrument configuration), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Regarding the dependent claims 2-7, 10-15 and 17-20, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horikami (US 10473719 B2), hereinafter ‘Horikami’, in view of Begg (US 6249128 B1), hereinafter ‘Begg’, and in further view of Eidson (US 20070183459 A1), hereinafter ‘Eidson’.
Regarding claim 1. (Previously Presented)
Horikami discloses:
A test and measurement instrument (Fig. 14), comprising: 
a device (Fig. 14, item 11c – “source device”) configured to transmit a waveform to be sent over a cable (Fig. 14, item 13c – “signal line”) to a device under test (DUT) (Fig. 14, item 12c – “destination device”, col. 14, line 62 – col. 15, line 3: a measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device); and 
a real-time waveform monitor (RTWM) circuit (Fig. 14, item 1400 – “measurement instrument”: col. 1, lines 65-67: measurement instrument measures two signals that are simultaneously present on the signal line, which examiner interprets to imply performing measurements in real-time) configured to: 
capture a first waveform (Fig. 12, item 21b) at a first test point (Fig. 14, item 1403) between the device and the DUT (col. 15, lines 6-10: measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)); 
capture a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device); 
determine the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)); and 
determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the device as received by the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).

Horikami does not disclose:
the device is a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT); and
the real-time waveform monitor (RTWM) circuit configure to: measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the single generator to the DUT.

Regarding the device is a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT), Begg teaches:
a signal generator (Figs. 1 and 2, item 112) configured to generate a signal to be sent over the cable to the device under test (DUT) (Figs. 1 and 2, item 106 –‘DUT’; col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT), in order to provide a complete test and measurement instrument that incorporates signal generator capabilities for flexible testing.

Regarding the real-time waveform monitor (RTWM) circuit configure to: measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the single generator to the DUT, Eidson teaches:
	“The signal monitor devices 210 and 211 are also used to measure a propagation delay of the signal line 220. For example, the signal monitor device 210 generates a first timestamp when the device 250 puts a signal on the signal line 220 and the signal monitor device 211 generates a second timestamp when that signal reaches the device 251. The controller 240 obtains the first and second timestamps from the signal monitor devices 210 and 211 via the network 230 and determines the propagation delay of the signal line 220 in response to the first and second timestamps” ([0031]: signal monitoring devices (analogous to RTWM) are used to measure propagation delay of a signal line (e.g., cable, see [0001]; see also [0012] regarding the signal monitoring device including BNC connections, and [0025] regarding the signal monitoring device including a time-signal generator); examiner interprets this measurement to be independent of DUT (e.g., prior to connecting the signal generator to the DUT)); and
	“One example of a system that may benefit from a signal monitoring device according to the present teachings is an automatic test equipment (ATE) system having a unit under test (UUT) and a set of instruments that are interconnected via signal lines, e.g. trigger lines. Signal monitoring devices according to the present teachings may be used to measure propagation delays on the trigger lines of an ATE System to determine overall timing of trigger signal distribution throughout an ATE System” ([0032]: measuring propagation delays on lines is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system; see also Horikami (at col. 8, lines 4-16; col. 10, line 63-col. 11, line 4) regarding delays representing times needed by signals to propagate between two points in a signal line (cable) being used to determine the incident waveform A(t) and the reflected waveform B(t)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami, in view of Begg, and in further view of Eidson to configure the real-time waveform monitor (RTWM) circuit to measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the single generator to the DUT, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12), while measuring the propagation delay of the signal line to determine the overall timing of the signal in the system, as described by Eidson ([0002], [0032]).

Regarding claim 2. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 1 as described above.
Horikami further discloses: 
the RTWM circuit is configured to determine the DUT waveform using the following calculation: A(t)+B(-t), wherein A(t) represents the incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the reflection waveform (B) delayed by the propagation delay (t) from the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 3. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 1 as described above.
Horikami further discloses: 
the RTWM circuit is configured to determine the reflection waveform (B) based on the first waveform, the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the reflected waveform B(t)).

Horikami does not explicitly disclose:
the RTWM circuit is configured to determine the reflection waveform (B) based on an impedance of the RTWM circuit.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to configure the RTSM circuit to determine the reflection waveform (B) based on an impedance of the RTWM circuit, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 4. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 3 as described above.
Horikami does not explicitly disclose:
the impedance of the RTWM circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to incorporate the impedance of the RTWM circuit not matching an output impedance of the signal generator, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 5. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 1 as described above.
Horikami does not explicitly disclose:
the RTWM circuit is configured to determine the propagation delay (t) from a user entering the propagation delay into a user interface of the test and measurement instrument based on a datasheet of the cable or based on a measurement made using a second separate test and measurement instrument.  

However, Horikami further teaches:
“In some embodiments, the time delay Δt (which sets the distance between first location A and second location B) may be set to between about 10% to 30% of a bit interval for the incident signal 3, particularly when it is assumed that the incident signal 3 approximates a pseudo random bit stream (PRBS) signal. In one example, when the data rate is 3 Gbps, then one bit interval is 333 ps. In that case, the time delay Δt from first location A to second location B may be set to about 33 ps” (col. 10, line 63 – col. 11, line 4: time delay, which sets the distance between the two probing locations on the signal cable, is set (e.g., by a user) based on the data rate on the signal line (analogous to signal line characteristics on a datasheet, see also col. 8, lines 4-16)), and
“Measurement instrument 1400 may include a display device 1460 and a user interface 1470. Display device 1460 may include a liquid crystal display (LCD), a plasma display, a cathode ray tube (CRT), etc. User interface 1470 may include one or more of: a keyboard, a keypad, control knobs, a mouse, a trackball, buttons, indicator lights, etc., and associated processor and software for implementing user interface 370” (col. 15, lines 45-52: the measurement instrument includes a user interface with input capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to configure the RTWM circuit to determine the propagation delay (t) from a user entering the propagation delay into a user interface of the test and measurement instrument based on a datasheet of the cable or based on a measurement made using a second separate test and measurement instrument, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12).

Regarding claim 7. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 1 as described above.
Horikami further discloses:
a display (col. 15, lines 45-48: the measurement instrument includes a display) to visually present the DUT waveform (Fig. 1C, col. 6, lines 38-40: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).  

Regarding claim 8. (Previously Presented)
Horikami discloses:
A method for determining a device under test (DUT) waveform (Figs. 1C and 13; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8, see also col.8, lines 4-16)), the method comprising: 
a device (Fig. 14, item 11c – “source device”) transmitting a waveform to be sent over a cable (Fig. 14, item 13c – “signal line”) to a DUT (Fig. 14, item 12c – “destination device”, col. 14, line 62 – col. 15, line 3: measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device); 
the real-time waveform monitor (RTWM) circuit (Fig. 14, item 1400 – “measurement instrument”) capturing a first waveform (Fig. 12, item 21b) at a first test point (Fig. 14, item 1403) between the device and the DUT (col. 15, lines 6-10: measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)); 
the RTWM circuit capturing a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device); 
the RTWM circuit determining the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)); and 
the RTWM circuit determining the DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents the waveform generated by the device as received by the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).
	
Horikami does not disclose:
the device is a signal generator generating a waveform to be sent over the cable to the DUT; and
the real-time waveform monitor (RTWM) circuit measuring a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connection of the single generator to the DUT.

Regarding the device is a signal generator configured to generate a waveform to be sent over the cable to the device under test (DUT), Begg teaches:
a signal generator (Figs. 1 and 2, item 112) configured to generate a signal to be sent over the cable to the DUT (Figs. 1 and 2, item 106 –‘DUT’; col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to generate a waveform to be sent over the cable to the DUT, in order to provide a complete test and measurement instrument that incorporates signal generator capabilities for flexible testing.

Regarding the real-time waveform monitor (RTWM) circuit measuring a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connection of the single generator to the DUT, Eidson teaches:
	“The signal monitor devices 210 and 211 are also used to measure a propagation delay of the signal line 220. For example, the signal monitor device 210 generates a first timestamp when the device 250 puts a signal on the signal line 220 and the signal monitor device 211 generates a second timestamp when that signal reaches the device 251. The controller 240 obtains the first and second timestamps from the signal monitor devices 210 and 211 via the network 230 and determines the propagation delay of the signal line 220 in response to the first and second timestamps” ([0031]: signal monitoring devices (analogous to RTWM) are used to measure propagation delay of a signal line (e.g., cable, see [0001]; see also [0012] regarding the signal monitoring device including BNC connections to measure propagation delays, and [0025] regarding the signal monitoring device including a time-signal generator); examiner interprets this measurement to be independent of DUT (e.g., prior to connecting the signal generator to the DUT)); and
	“One example of a system that may benefit from a signal monitoring device according to the present teachings is an automatic test equipment (ATE) system having a unit under test (UUT) and a set of instruments that are interconnected via signal lines, e.g. trigger lines. Signal monitoring devices according to the present teachings may be used to measure propagation delays on the trigger lines of an ATE System to determine overall timing of trigger signal distribution throughout an ATE System” ([0032]: measuring propagation delays on lines is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system; see also Horikami (at col. 8, lines 4-16; col. 10, line 63-col. 11, line 4) regarding delays representing times needed by signals to propagate between two points in a signal line (cable) being used to determine the incident waveform A(t) and the reflected waveform B(t)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami, in view of Begg, and in further view of Eidson to configure the real-time waveform monitor (RTWM) circuit to measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the RTWM prior to connecting the single generator to the DUT, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12), while measuring the propagation delay of the signal line to determine the overall timing of the signal in the system, as described by Eidson ([0002], [0032]).

Regarding claim 10. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 8 as described above.
Horikami does not explicitly disclose:
determining the propagation delay (t) of the cable includes receiving a propagation delay value entered by a user through a user interface.  

However, Horikami further teaches:
“In some embodiments, the time delay Δt (which sets the distance between first location A and second location B) may be set to between about 10% to 30% of a bit interval for the incident signal 3, particularly when it is assumed that the incident signal 3 approximates a pseudo random bit stream (PRBS) signal. In one example, when the data rate is 3 Gbps, then one bit interval is 333 ps. In that case, the time delay Δt from first location A to second location B may be set to about 33 ps” (col. 10, line 63 – col. 11, line 4: time delay, which sets the distance between the two probing locations on the signal cable, is set (e.g., by a user) based on the data rate on the signal line (analogous to signal line characteristics on a datasheet, see also col. 8, lines 4-16)), and
“Measurement instrument 1400 may include a display device 1460 and a user interface 1470. Display device 1460 may include a liquid crystal display (LCD), a plasma display, a cathode ray tube (CRT), etc. User interface 1470 may include one or more of: a keyboard, a keypad, control knobs, a mouse, a trackball, buttons, indicator lights, etc., and associated processor and software for implementing user interface 370” (col. 15, lines 45-52: the measurement instrument includes a user interface with input capabilities).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to determine the propagation delay (t) of the cable by receiving a propagation delay value entered by a user through a user interface, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12).

Regarding claim 12. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 8 as described above.
Horikami further discloses: 
determining the DUT waveform includes using the following equation: A(t)+B(-t), wherein A(t) represents the incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the reflection waveform (B) delayed by the propagation delay (t) from the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 13. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 8 as described above.
Horikami does not explicitly disclose:
determining the reflection waveform (B) is further based on an impedance of the RTWM circuit.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to determine the reflection waveform further based on an impedance of the RTWM circuit, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 14. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 13 as described above.
Horikami does not explicitly disclose:
the impedance of the RTWM circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to incorporate the impedance of the RTWM circuit not matching an output impedance of the signal generator, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 15. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 8 as described above.
Horikami further discloses:
visually presenting the DUT waveform on a display device (Fig. 1C, col. 6, lines 38-40, col. 15, lines 45-48: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).

Regarding claim 16. (Previously Presented)
Horikami discloses:
A non-transitory computer readable storage medium (Fig. 14, item 1440 – ‘memory’, col. 16, lines 53-62) having instructions stored thereon that, when executed by a processor (Fig. 14, item 1450 – “signal processor”) of a test and measurement instrument (Fig. 14) that includes a device (Fig. 14, item 11c – “source device”) configured to output a signal to a device under test (DUT) (Fig. 14, item 12c – “destination device”) through a cable (Fig. 14, item 13c – “signal line”, col. 14, line 62 – col. 15, line 3: a measurement instrument is used to measure signals present in a signal line resulting from the transmission of a signal from a source device to a destination device), cause the test and measurement instrument to: 
capture a first waveform (Fig. 12, item 21b) at a first test point (Fig. 14, item 1403) between the device and the DUT (col. 15, lines 6-10: measurement instrument includes a first probe input that receives a first probed waveform from a first location on the signal line between source device and destination device), the first waveform representing a combination of an incident waveform (A) and a reflection waveform (B) (col. 13, lines 1-10: measurement instrument receives as the first probed waveform a combination of the incident waveform A(t) and the reflected waveform B(t)); 
capture a second waveform (Fig. 12, item 23b) at a second test point (Fig. 14, item 1404) between the device and the DUT (col. 15, lines 6-13: measurement instrument includes a second probe input that receives a second probed waveform from a second location on the signal line between source device and destination device); 
determine the reflection waveform (B) and the incident waveform (A) based on the first waveform and the second waveform (Fig. 12, col. 13, lines 1-48: measurement instrument uses the first probed waveform and the second probed waveform to determine the incident waveform A(t) and the reflected waveform B(t)); and 
determine a DUT waveform based on the incident waveform (A), the reflection waveform (B), and the propagation delay (t), wherein the DUT waveform represents a waveform generated by the device as received by the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument may overlap a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).

Horikami does not disclose:
the device is a signal generator configured to output a signal to a device under test (DUT) through a cable; and
measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the test and measurement instrument prior to connecting the single generator to the DUT.

Regarding the device is a signal generator configured to output a signal to a device under test (DUT) through a cable, Begg teaches:
a signal generator (Figs. 1 and 2, item 112) configured to output a signal to a device under test (DUT) (Figs. 1 and 2, item 106 –‘DUT’) through a cable (col. 3, lines 17-19: an RF source generates test signals for testing a device under test).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg to implement a signal generator configured to output a signal to the device under test (DUT) through the cable, in order to provide a complete test and measurement instrument that incorporates signal generator capabilities for flexible testing.

Regarding measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the test and measurement instrument prior to connecting the single generator to the DUT, Eidson teaches:
	“The signal monitor devices 210 and 211 are also used to measure a propagation delay of the signal line 220. For example, the signal monitor device 210 generates a first timestamp when the device 250 puts a signal on the signal line 220 and the signal monitor device 211 generates a second timestamp when that signal reaches the device 251. The controller 240 obtains the first and second timestamps from the signal monitor devices 210 and 211 via the network 230 and determines the propagation delay of the signal line 220 in response to the first and second timestamps” ([0031]: signal monitoring devices (analogous to test and measurement instrument) are used to measure propagation delay of a signal line (e.g., cable, see [0001]; see also [0012] regarding the signal monitoring device including BNC connections to measure propagation delays, and [0025] regarding the signal monitoring device including a time-signal generator); examiner interprets this measurement to be independent of DUT (e.g., prior to connecting the signal generator to the DUT)); and
	“One example of a system that may benefit from a signal monitoring device according to the present teachings is an automatic test equipment (ATE) system having a unit under test (UUT) and a set of instruments that are interconnected via signal lines, e.g. trigger lines. Signal monitoring devices according to the present teachings may be used to measure propagation delays on the trigger lines of an ATE System to determine overall timing of trigger signal distribution throughout an ATE System” ([0032]: measuring propagation delays on lines is beneficial when testing a UUT (DUT) to determine overall timing of the signals in the system; see also Horikami (at col. 8, lines 4-16; col. 10, line 63-col. 11, line 4) regarding delays representing times needed by signals to propagate between two points in a signal line (cable) being used to determine the incident waveform A(t) and the reflected waveform B(t)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami, in view of Begg, and in further view of Eidson to measure a propagation delay (t) of the cable caused by the cable as a signal propagates through the cable back to the test and measurement instrument prior to connecting the single generator to the DUT, in order to accurately determine the incident waveform A(t), the reflected waveform B(t), and the DUT waveform, as described by Horikami (see Figs. 4-8 and 12), while measuring the propagation delay of the signal line to determine the overall timing of the signal in the system, as described by Eidson ([0002], [0032]).

Regarding claim 17. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 16 as described above.
Horikami further discloses: 
determining the DUT waveform includes using the following calculation: A(t)+B(-t), wherein A(t) represents the incident waveform (A) delayed by the propagation delay (t), and B(-t) represents the reflection waveform (B) delayed by the propagation delay (t) from the DUT (Fig. 1C; col. 6, lines 23-40; col. 10, lines 7-15: measurement instrument overlaps a time shifted incident waveform Vinc and a time shifted reflected waveform Vref to determine the waveform at the destination device (node M, see Fig. 8), the time shift corresponding to the propagation delay in the signal line (see col.8, lines 4-16)).  

Regarding claim 18. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 16 as described above.
Horikami does not explicitly disclose:
determining the reflection waveform (B) is further based on an impedance of a waveform monitoring circuit coupled to the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to determine the reflection waveform (B) further based on an impedance of a waveform monitoring circuit coupled to the signal generator, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 19. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 18 as described above.
Horikami does not explicitly disclose:
the impedance of the waveform monitoring circuit does not match an output impedance of the signal generator.  

However, Horikami further teaches:
“In an operation 1010, a probe connected to a measurement instrument (e.g., measurement instrument 1400) probes a first probed waveform (e.g., first probed waveform 21) at a first location (e.g., first location A 1403) on signal line 13. Here it may be understood that probing involves contacting or sensing signal line 13 with a high impedance probe having an impedance that is much greater (e.g., many orders of magnitude greater) than the impedances of signal line 13, output 1401 of the source device (e.g., memory controller 11) and input 1402 of the destination device (e.g., memory device 12). Such probing may be referred to as non-disturbing probing as the nature of the probing does not disturb, or only negligibly disturbs, the waveform(s) as they would appear in signal line 13 in the absence of the probe” (col. 11, lines 17-31: impedance of probe from measurement instrument is higher than the impedances of the signal line, source device (analogous to signal generator) and destination device for probing the signals on the signal line).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson to incorporate the impedance of the waveform monitoring circuit not matching an output impedance of the signal generator, in order to probe the actual signals on the signal line without introducing disturbances, as discussed by Horikami (col. 11, lines 17-31).

Regarding claim 20. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 16 as described above.
Horikami further discloses:
the instructions stored thereon further cause the test and measurement instrument to cause a display to visually present the DUT waveform (Fig. 1C, col. 6, lines 38-40, col. 15, lines 45-48: examiner interprets waveform at the destination device is displayed using display of the measurement instrument (see also col. 10, lines 7-15)).

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Horikami, in view of Begg and Eidson, and in further view of Kamangir (Screen captures from YouTube video clip entitled “Measuring signal propagation delay in coaxial cables,” 1 pages, uploaded on January 7, 2014 by user “Arash Kamangir”. Retrieved from Internet: <https://www.youtube.com/watch?v=q02NMlkmNmw >), hereinafter ‘Kamangir’.
Regarding claim 6. (Original)
Horikami in view of Begg and Eidson discloses all the features of claim 1 as described above.
Horikami does not disclose:
the RTWM circuit is configured to determine the propagation delay (t) based on a measurement made when the signal generator output is looped back through the cable to a trigger input of the test and measurement instrument.  

Kamangir teaches:
the RTWM circuit is configured to determine the propagation delay (t) based on a measurement made when the signal generator output is looped back through the cable to an input of the test and measurement instrument (see video timeline up to ~2:35: output of function generator is connected to channel 1 of oscilloscope, a rg-58 cable is connected from channel 1 to channel 2 in the oscilloscope, and determination of propagation delay in rg-58 cable is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson, and in further view of Kamangir to configure the RTWM circuit to determine the propagation delay (t) based on a measurement made when the signal generator output is looped back through the cable to a trigger input of the test and measurement instrument, in order to accurately and easily assess the propagation delay on the cable.

Regarding claim 11. (Previously Presented)
Horikami in view of Begg and Eidson discloses all the features of claim 8 as described above.
Horikami does not disclose:
determining the propagation delay (t) of the cable includes measuring the propagation delay (t) when the cable is looped back from an output of the signal generator output to a trigger input of the RTWM circuit.  

Kamangir teaches:
determining the propagation delay (t) of the cable includes measuring the propagation delay when the cable is looped back from an output of the signal generator output to an input (see video timeline up to ~2:35: output of function generator is connected to channel 1 of oscilloscope, a rg-58 cable is connected from channel 1 to channel 2 in the oscilloscope, and determination of propagation delay in rg-58 cable is determined).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horikami in view of Begg and Eidson, and in further view of Kamangir to determine the propagation delay (t) of the cable including measuring the propagation delay (t) when the cable is looped back from an output of the signal generator output to a trigger input of the RTWM circuit, in order to accurately and easily assess the propagation delay on the cable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857